Title: To John Adams from William Vernon Jr., 10 April 1778
From: Vernon, William Jr.
To: Adams, John


     
      Sir
      Bourdeaux April 10th 1778
     
     After having consulted Persons who are well acquainted with the Commerce of both Bourdeaux and Nants, and the principal Houses in each, I have resolved to settle in this place, and accordingly I have chosen the House of Messrs. Feyers freres, provided they will agree to receive me into their family, for I am informed it is not the custom of this House to allow their Clerks the priviledge of boarding with them, which to me would be particularly disadvantagious, for should I live at a public boarding House, it is probable there would be either English or Americans there, who would certainly prevent me from learning the Language as soon as I otherwise should; if you will take the trouble of mentioning this particular in your letter to those Gentlemen, I shall esteam it a favour; it will be my study to give them the least trouble possible and to gain the good will and regard of the family.
     If they should decline to take me into their House, I imagine it would be better to look for another of reputation, than loose so principal an advantage; your advice upon this head will be gratefully acknowledged. I have the honour to be with the greatest respect your most obedient most humble Servant
     
      William Vernon junr.
     
    